 

STATE OF NORTH CAROLINA | IN THE GENERAL COURT OF JUSTICE
SUPERIOR COURT DIVISION

COUNTY OF NEW HANOVER . CASE NO.

il sak 21] , IG | ‘
TO SERVE CONTRACTING, LEC, as assignee of
ST. JOHN'S EPISCOPAL CHURCH,

Plaintiff, COMPLAINT
(Jury Trial Demanded)
Vv.

THE CINCINNATI INSURANCE COMPANY;
SUSAN HUGHES, individually and as
employee/agent of CIC; JACKSON HILL,
individually and as employee/agent of CIC;
UNKNOWN MANAGERS, ADMINISTRATORS,
ESTIMATORS, CLAIMS REPRESENTATIVES
AND ADJUSTERS OF DEFENDANT THE
CINCINNATI INSURANCE COMPANY

 

(COLLECTIVELY REFERRED TO AS CLERK oT RUE C

DEFENDANTS DOB), individually and as NEW iy, SUPE ory

employee/agent of CIC; GRECCO BY: 7 VER Ci COURT

CONSTRUCTION CONSULTANTS, LLC; EDT Deputy cy ty Ge ge NTY

ENGINEERS, P.C.; and THE CENTURY SLATE ON OF Sunerog eR

COMPANY, Curt
Defendants.

 

TO: DEFENDANTS ABOVE-NAMED

Plaintiff To Serve Contracting, LLC, as assignee of St. John’s Episcopal Church,
complaining of above-named Defendants, would respectfully show unto this Court:

NATURE OF ACTION AND RELIEF SOUGHT

1. On September 14, 2018, Hurricane Florence hit the North Carolina coast and
inland areas. St. John’s Episcopal Church’s property, located at 1219 Forest Hills Drive,
Wilmington, NC, was damaged by the storm. Prior to the hurricane, Defendant Cincinnati
Insurance Company contracted with St. John’s Episcopal Church to insure the St. John’s

Episcopal Church’s property against this type of damage. Afier the storm, St. John’s Episcopal

Case 7:21-cv-00039-BO Document 1-2 Filed 03/05/21 Page 1 of 17
Church filed a claim with Defendant Cincinnati Insurance Company. Defendant Cincinnati
Insurance Company refused to fully compensate its insured for benefits due under the contract

for its loss and damages, including undisputed portions of the claim.

ie

    

Y te oe ray Peer eeeya al
Ex. A - The front of the St. John’s Episcopal Church

 

PARTIES

2, Plaintiff To Serve Contracting, LLC (hereinafter “Plaintiff’) is a restoration
contractor with its principle office located in New Hope, Minnesota, and is engaged in the
business of exterior restoration of buildings, real estate, facilities, and structures.

3. St. John’s Episcopal Church (hereinafter “St. John’s” or the “Church”) is a church
with insured property located in Wilmington, North Carolina.

4. Defendant Cincinnati Insurance Company (“Defendant Cincinnati”) is an
insurance company organized and existing under the laws of the State of Ohio with its principal
place of business in Fairfield, Ohio and is a citizen of Ohio. Upon information and belief,
Defendant Cincinnati is licensed to do business and doing business in North Carolina.

5. At all times pertinent hereto, Defendant Cincinnati has been involved in the

issuance, marketing, selling, and delivery of insurance policies in North Carolina, including

2
Case 7:21-cv-00039-BO Document 1-2 Filed 03/05/21 Page 2 of 17
policies insuring property, lives, and interests in North Carolina as described in N.C. Gen. Stat.
§58-3-1, and the policy at issue here.

6. Upon information and belief, Defendant Susan Hughes is a citizen and resident of
North Carolina.

mn Upon information and belief, Defendant Jackson Hill is a citizen and resident of
North Carolina.

8. Upon information and belief, Defendants Doe, the unknown managers,
administrators, estimators, claims representatives and adjusters are citizens and residents of the
United States.

9. Defendant Grecco Construction Consultants, LLC (“Grecco”) is a limited liability
corporation organized and existing under the laws of the State of Tennessee. Upon information
and belief, Defendant Grecco is licensed to do business and doing business in North Carolina.

10. Defendant EDT Engineers, P.C. (“EDT”) is a professional corporation organized
and existing under the laws of the State of North Carolina and is licensed to do business in this
state.

Il. Defendant The Century Slate Company (“Century”) is a corporation organized
and existing under the laws of the State of North Carolina and is licensed to do business in this
state.

JURISDICTION AND VENUE

12. This Court has subject-matter jurisdiction over the claims asserted herein pursuant

to N.C. Gen. Stat. §§ 7A-240 & 7A-243. The claims are civil in nature and the amount in

controversy exceeds iweniy-five thousand dollars ($25,000).

Case 7:21-cv-00039-BO Document 1-2 Filed 03/05/21 Page 3 of 17
13. Personal jurisdiction over all Defendants is conferred upon and vested in this
Court by virtue of N.C. Gen. Stat. § 1-75.4(1)(d), as all Defendants are engaged in substantial
activity within North Carolina, and N.C. Gen. Stat. § 1-75.4(10)(a) and (b), as this matter arises
out of contracts of insurance between Defendant Cincinnati and the Church, a resident of North
Carolina at all relevant times during Hurricane Florence, which is the underlying event out of
which Plaintiff's claims arise.

14. Venue is proper in this Court pursuant to N.C. Gen, Stat. § 1-82.

STATEMENT OF FACTS

15. St. John’s Episcopal Church owns property used for religious worship and other
purposes located at 1219 Forest Hills Drive, Wilmington, North Carolina (“insured property”).

16. On September 14, 2018, with the landfall of Hurricane Florence, New Hanover
County, North Carolina experienced extensive high winds in excess of 100 miles per hour,
maximum sustained winds near 90 miles per hour, and more than 30 inches of rain.!

17. The State of North Carolina reported 42 fatalities due to the hurricane and
preliminary damage estimates of $16.7 billion.’

18. | New Hanover County Environmental Management estimated over 1.2 million
cubic yards of tree and home debris was collected after Hurricane Florence}

19. Hurricane Florence’s direct force of wind and rain caused debris to collide with

the church, damaging the building exterior and interior, as torrential rains entered the insured

property.

 

' https://www.weather.gov/ilm/HurricaneFlorence (last visited on December 10, 2020),
* Id,
3 Id.

Case 7:21-cv-00039-BO Document 1-2 Filed 03/05/21 Page 4 of 17
20. Asa direct and proximate result of the above, the Church’s roof and the property
contained within were damaged.

21. To mitigate the damage, the Church then contracted to replace missing roof tiles
and address the water infiltration.

22. Prior to the September 14, 2018, landfall of Hurricane Florence, Defendant
Cincinnati contracted with the Church to insure the Church’s property against this type of
damage for consideration received, as evidenced by the insurance policy numbered EPP0260820
(the “Policy”).

23. Prior to September 14, 2018, the Church was the named insured on said policy of
insurance, and that on September 14, 2018, said policy was in full force and effect.

24. The issuance of this insurance policy by Defendant Cincinnati created a mutually
binding contract of insurance between the Church and the Defendant Cincinnati and gave rise to
the contractual relationship between the Church and the Defendant Cincinnati.

25. | When the Church filed a claim with Defendant Cincinnati, Cincinnati assigned
adjuster Defendant Susan Hughes to work on the Church’s claim.

26. Upon inspection of the insured property, Defendant Hughes observed exterior
roof damage and building interior damages.

ZT Upon receipt of an estimate for the roof replacement from Plaintiff To Serve,
Defendant Cincinnati assigned Defendant Jackson Hill, a claims representative, to work on the
Church’s claim.

28. Upon inspection of the insured property, Defendant Hill and Mark Adams of
Grecco Consiruction Consultants observed roof damage and noted such in a report.

29. The Grecco report includes, but is not limited to, the following roof observations:

Case 7:21-cv-00039-BO Document 1-2 Filed 03/05/21 Page 5 of 17
a. Our inspection revealed that some pieces of the slate roofing tiles were
cracked or missing...

b. Our inspection further revealed that areas of the roofing tiles had been
repaired...

c. Damages to the interior were noted from water intrusion around. .roof
penetrations causing water stains and surface deterioration.

30. However, while Grecco observed roof damages and created an estimate for
interior repairs, the Grecco report and estimate does not include any estimates to repair the
observed roof damage.

31. Upon information and belief, Defendants Doe were the unknown managers,
administrators, estimators, claims representatives and adjusters assigned to the Church’s claim.

32. At all times relevant hereto, Defendants Hughes, Hill and Doe were servants,
agents, or employees of Defendant Cincinnati, and were acting within the course and scope of
said service, agency, employment, thereby making Defendant Cincinnati liable for acts or
omissions of Defendants Hughes, Hill and Doe under the theory of respondeat superior.

33. Thereafter, Defendant Cincinnati retained Beau Menard of EDT Engineers, P.C.
(“EDT”) to perform an inspection of the insured property.

34. Upon inspection of the insured property, Beau Menard of EDT observed roof
damage and noted such in a report.

35. | The EDT report includes, but is not limited to, the following roof observations:

a. Multiple locations were identified where large areas of tiles were replaced
and/or repaired;

b. A majority of the repairs consisted of replacing full tiles;

6

Case 7:21-cv-00039-BO Document 1-2 Filed 03/05/21 Page 6 of 17
c. Discrete locations were identified where individual tiles were missing; and

d. Multiple locations of displaced tiles were also identified;

36. | While EDT provided a report of its observations, it did not provide an estimate for
any repairs, interior or exterior.

37. After the above-described incident, subsequent inspections, and lack of a roof
repair estimate from Hughes, Hill, Grecco, or EDT, Defendant Cincinnati denied coverage for all
damages.

38. The Church, however, requested Defendant Cincinnati to reconsider the Church’s
claim and re-inspect the church.

39. Defendant Cincinnati retained John Walter of The Century Slate Company to
perform an inspection of the insured property.

40. _ Upon inspection of the insured property, Century observed roof damage.

41. | The Century report includes, but is not limited to, the following roof observations:

a. Currently there are about 800 to 1,000 needed repairs. ..;

b. This slate has a very small exposure 3.5” and 4.5” and it would take a
significant amount of sustained wind to cause damage;

c. Typical signs of wind damaged/chattered slate roof would be multiple broken
corners, a large debris field of broken pieces after the event, many loose,
missing or displaced (askew) slates, as well as slates sidelapped over one
another;

d. ...1 would estimate there are about 800-1000 repairs total on all the natural
slaic roofs... This includes slates that are missing, cracked, or loose. ‘hese

slates could be storm damaged. ..;

Case 7:21-cv-00039-BO Document 1-2 Filed 03/05/21 Page 7 of 17
e. There are some broken or missing ridge slates. ..;
f. Leaks #1, #2, and #5 as noted on the roof plan appear to be soaking through
the masonry walls as which can occur during periods of...wind driven rain;
g. Leaks #3 and #4 as noted on the roof plan appear to be caused by a
combination of broken slates and separation of the ridge slates. ..; and
h. Slate repairs:
i. Replacement of up to 1000 slates all over the roof...
ii. This includes slates which are... storm damaged...

42. Almost a year after Hurricane Florence’s landfall in Wilmington, the subsequent
property damage, mitigation, inspections, reports, estimates, denial of insurance benefits, and re-
inspection, Defendant Cincinnati refused to fully compensate the Church for benefits due under
the insurance contract.

43. In order to mitigate damages to the Church’s insured property, the Church started
repairs. The Church, “experiencing difficulties in obtaining satisfactory settlement of its
insurance claim with respect to damage that resulted from Hurricane Florence,” arranged
payment for repairs by assigning to Plaintiff To Serve Contracting, LLC “all of [its] claims under
the Policy with respect to its Hurricane Florence damage claims.” See St. John’s Assignment of
Insurance Benefits and Claim.

44. After its first denial of insurance benefits, even though Defendant Cincinnati
possessed knowledge of the storm damage at the insured property, which its agents and retained
contractors personally observed, Defendant Cincinnati was issued a report by CORE Forensics

detailing the storm damage.

Case 7:21-cv-00039-BO Document 1-2 Filed 03/05/21 Page 8 of 17
45, Despite possession of the Core report, and other information detailing the storm
damage, Defendant Cincinnati again denied the insurance claim,

46. Defendant Cincinnati refused and still refuses to fully compensate Plaintiff for
benefits due under the insurance contract for the Church’s loss and damages.

FIRST CLAIM FOR RELIEF
(Breach of Contract Against Defendant Cincinnati)

47. The foregoing allegations are re-alleged and incorporated herein.

48. At all times relevant, St. John’s had a valid contract of insurance with Defendant
Cincinnati, whereby St. John’s agreed to make and did make premium payments to Defendant
Cincinnati in exchange for its promise to indemnify St. John’s for its loss and damage including,
but not limited to, storm damage.

49. Atall times relevant, St. John’s was current on all premiums required under the
Policy and the Policy was in full effect.

50. Beginning on September 14, 2018, Hurricane Florence’s direct force of wind and
rain caused debris to collide with the church, damaging the building exterior and interior, as
torrential rains entered the insured property.

Sl. Asa direct and proximate result of the above, the Church’s roof and the property
contained within were damaged.

52. To mitigate the damage, the Church then contracted to replace missing roof tiles

and address the water infiltration.

53. Plaintiffs reported its loss to Defendant Cincinnati,
54, Plaintiff's loss was a Covered Cause of Loss under the policy.
55, Defendant Cincinnati denied Plaintiff's claim for benefits.

9

Case 7:21-cv-00039-BO Document 1-2 Filed 03/05/21 Page 9 of 17
56. Defendant Cincinnati’s conduct as described above was in violation of the
insurance policy and constitutes a breach of contract.

57. Asa direct and proximate result of Defendant Cincinnati’s breach of contract, St.
John’s has sustained damages as set forth herein.

58. Plaintiff is entitled to a judgment against Defendant Cincinnati for the full amount
of their actual damages and attorneys’ fees.

SECOND CLAIM FOR RELIEF
(Bad Faith Denial of Insurance Benefits Against Defendant Cincinnati)

59. The foregoing allegations are re-alleged and incorporated herein.

60. North Carolina recognizes a cause of action for bad faith refusal to settle a claim.
See, e.g. Dailey v. Integon General Ins. Corp., 75 N.C. App. 387, 331 S.E.2d 148 (1985).

6l. Defendant Cincinnati’s agents and contractors (Hughes, Hill, Grecco, EDT, and
Century) inspected the insured property on several occasions and thereafter were aware of the
damage caused by the hurricane.

62. After Defendant Cincinnati inspected the insured property, CORE Forensics, LLC
inspected it and produced a report containing its observations and conclusions.

63. | Defendant Cincinnati possessed knowledge of the storm damage at the insured
property, which its agents and retained contractors personally observed.

64. — Further, Defendant Cincinnati was provided with a report prepared by CORE
Forensics, LLC detailing the damage Hurricane Florence caused at the insured property.

65. The CORE report includes, but is not limited to, the following observations of
damage based on high peak gusts and sustained wind:

a. points of impact of windborne debris;

b. visible impact marks;

Case 7:21-cv-00039-BO Document1-2 Filed 03/05/21 Page 10 of 17
q.

i

windborne debris caused opening allowing water to enter the building;
multiple areas of windborne debris on EPDM roof;

blown off copper chimney cap damaged slate tiles;

drip edge along with EPDM was dislodged and curled back onto roof;
wind-blown debris impact to slate tiles;

multiple areas of windborne debris impact on the building;

repaired tiles;

missing slates;

damaged slates;

chimney repairs;

. water from windborne debris impacts exiting on top of slates from damaged

area above;

cracked, broken and lifted (slates with windborne debris lodged underneath)
slates;

water exiting through exterior cladding of chimney as chimney cap blown off;
loose bridging near roof access hole;

loose bridging support; and

various interior sheet rock cracking due to building movement.

66. Defendant Cincinnati failed to settle any, even undisputed portions, of Plaintiff's

insurance Claims, in violation of the Policy.

67. Under the Policy, Defendant Cincinnati owed to Plaintiff a duty to act in good

faith and to deal fairly; Defendant Cincinnati breached this duty when it negligently, willfully,

Case 7:21-cv-00039-BO Document 1-2 Filed 03/05/21 Page 11 of 17
recklessly, unreasonably, without just cause, and/or in bad faith refused to pay benefits due under
the Policy.

68. Upon information and belief, Defendant Cincinnati did not attempt in good faith
to effectuate prompt, fair, and equitable settlement of Plaintiff's insurance claim.

69. Defendant Cincinnati’s decision to deny Plaintiff's insurance claim is based in
part on information provided by individuals not qualified to provide professional evaluation
and/or inspection details and estimates.

70. By reason of Defendant Cincinnati's conduct, Plaintiff's directly and proximately
suffered actual damages including, but not limited to, loss of insurance benefits, loss of use of
insurance benefits, unnecessary litigation expenses, and other consequential damages as set forth
herein.

71. Plaintiff is entitled to a judgment against Defendant Cincinnati for the full amount
of their damages, including all actual and consequential damages.

72. Defendant Cincinnati’s conduct also warrants an award of punitive damages.

73. Because of Defendant Cincinnati’s conduct, Plaintiff is entitled to an award of
attorneys’ fees against Defendant Cincinnati pursuant to N.C. Gen. Stat Ann. § 6-21.1.

THIRD CLAIM FOR RELIEF
(Unfair and Deceptive Trade Practices Violation Against Defendant Cincinnati)

74. The foregoing allegations are re-alleged and incorporated herein.

75. “Unfair methods of competition in or affecting commerce, and unfair or deceptive
acts or practices in or affecting commerce, are declared unlawful.” N.C. Gen, Stat, Ann. § 75-
lads

76. The sale of insurance in the State of North Carolina affects commerce within

North Carolina.

12

Case 7:21-cv-00039-BO Document 1-2 Filed 03/05/21 Page 12 of 17
77. North Carolina recognizes a cause of action for Unfair and Deceptive Trade

Practices Act under N.C. Gen. Stat. § 75-1.1 (“UDTPA”) for conduct described by, in, and

outside N.C. Gen. Stat. § 58-63-15 (the “Unfair Claims Act”).

78. Defendant Cincinnati has engaged in unfair and deceptive trade acts and practices

in violation of the UDTPA by:

a.

Misrepresenting pertinent facts or insurance policy provisions relating to
coverages at issue;

Failing to acknowledge and act reasonably promptly upon communications
with respect to claims arising under insurance policies;

Refusing to pay claims without conducting a reasonable investigation based
upon all available information;

Failing to affirm or deny coverage of claims within a reasonable time after
proof-of-loss statements have been completed;

Not attempting in good faith to effectuate prompt, fair and equitable
settlements of claims in which liability has become reasonably clear;
Compelling the insured to institute litigation to recover amounts due under an
insurance policy by offering substantially less than the amounts ultimately
recovered in actions brought by such insured;

Failing to promptly settle claims where liability has become reasonably clear,
under one portion of the insurance policy coverage, in order to influence

settlements under other portions of the insurance policy coverage;

13

Case 7:21-cv-00039-BO Document 1-2 Filed 03/05/21 Page 13 of 17
h, Failing to promptly provide a reasonable explanation of the basis in the
insurance policy in relation to the facts or applicable law for denial of a claim
or for the offer of a compromise settlement;

i. Failing to pay undisputed portions of Plaintiff's insurance claim;

j. Failing to pay benefits due under the Policy; and

k. Negligently, willfully, recklessly, unreasonably, without just cause, and/or in
bad faith refusing to pay benefits due under the Policy.

79. Under the Policy, Defendant Cincinnati owed to Plaintiff a duty to act in good
faith and to deal fairly.

80. By reason of Defendant Cincinnati's conduct, Plaintiff directly and proximately
suffered actual damages including, but not limited to, loss of insurance benefits, loss of use of
insurance benefits, unnecessary litigation expenses, and other consequential damages as set forth
herein.

81. Plaintiff is entitled to a judgment against Defendant Cincinnati for the full amount
of their damages, including all actual and consequential damages.

82. Defendant Cincinnati’s conduct also warrants an award of treble damages
pursuant to N.C. Gen. Stat. Ann. § 75-16.

83. Because of Defendant Cincinnati’s conduct, Plaintiff is entitled to an award of
attorneys’ fees against Defendant Cincinnati pursuant to N.C. Gen. Stat Ann. § 75-16.1.

FOURTH CLAIM FOR RELIEF
(Negligence Against All Defendants)

84. The foregoing allegations are re-alleged and incorporated herein.
85. Defendants owe St. John’s certain duties to properly handle the Church’s claims

arising out of the special relationship and confidence of trust placed on them by St. John’s, the

14

Case 7:21-cv-00039-BO Document 1-2 Filed 03/05/21 Page 14 of 17
covenant and duty of good faith and fair dealing implied as a matter of law in contracts of

insurance or undertook such duties. Defendants also owe St. John’s a duty not to force St. John’s

to maintain a lawsuit that forces St. John’s to incur legal fees.

86. Defendants were negligent, reckless, grossly negligent, willful and wanton in their

investigation and handling of St. John’s claim in one or more of the following particulars:

a.

b.

In failing to offer to pay the amount of their evaluation of the claim;

In failing to make an appropriate offer to Plaintiff after being put on notice of
all relevant facts and information upon which to provide a good faith response
to the same;

Upon information and belief, in considering improper factors when evaluating
the claim and forcing St. John’s to file suit;

In forcing Plaintiff to file suit by not making a reasonable offer (or any offer)
while knowing the great likelihood that the Church’s property would sustain
further damage;

In failing to make a reasonable offer (or any offer) when they had no
reasonable basis upon which to do so;

In failing to evaluate the claim properly given the information then available;
Upon information and belief, in violating their own policies, procedures,
and/or guidelines regarding investigation and handling of similar claims;

In failing to exercise the degree of care, caution, and good faith that a
reasonably prudent insurance carrier, manager, or adjuster would exercise
under the same or similar circumstances;

In placing their own interest ahead of those of the insured; and

Case 7:21-cv-00039-BO Document 1-2 Filed 03/05/21 Page 15 of 17
j. In failing to place the insured’ interests ahead of those of Defendants.

87. By reason of Defendant’s negligence, recklessness, gross negligence, willfulness,
and wantonness, the Church directly and proximately suffered actual damages including, but not
limited to, loss of insurance benefits, loss of use of insurance benefits, consequential damages,
and other damages as set forth above.

88. Plaintiff is entitled to a judgment against Defendants for the full amount of their
actual damages, as well as for punitive damages.

FIFTH CLAIM FOR RELIEF
(Civil Conspiracy Against Defendants Cincinnati, Grecco, EDT, and Century)

89. The foregoing allegations are re-alleged and incorporated herein.

90. | A combination of Defendants conspired to injure St. John’s. Defendants had a
common design or plan to make an example out of the Church’s case to show other claimants
and attorneys that Defendant Cincinnati will not settle but will instead force claimants to file suit
regardless of the legitimacy of the claimant’s injuries and damages and to postpone and delay
payments of the Church’s claim, thereby causing the Church’s property to sustain additional
damage with the intent to force the Church to settle for less than the full amount of the Church’s
claim,

91. A combination of Defendants conspired to act in furtherance of said design or
plan for the purpose of injuring the Church by failing and refusing to settle their claim when
Defendants knew the severity of the damage to the Church’s property.

92. Asa direct and proximate result of above-named Defendants’ civil conspiracy, the
Church has suffered damages as described above including, but not limited to, loss of insurance

benefits, loss of use of insurance benefits and litigation expenses,

16

Case 7:21-cv-00039-BO Document 1-2 Filed 03/05/21 Page 16 of 17
93. Plaintiff is also entitled to punitive damages because Defendants acted with actual

malice in planning their course of action and exercising their course of action against the Church,

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respecttully prays for the following:

A. A trial by jury on all claims so triable;

B. Actual, compensatory, punitive and treble damages;

c, An award of attorney’s fees and costs, as provided by law;

D. Pre- and post-judgment interest at the highest rate allowed by law; and

E. Such other and further relief as this Court may deem just, equitable, or proper.

Charleston, South Carolina
January 14, 2021

ee
Eric Poulin (NCSB # 43861)

Respectfully Submitted,

TAUNTON OW. A oe ow ow
SMU ly

— ’ -

ee ss Le _ \

 

Email: eric@akimlawfirm.com
Thomas Godfrey (NCSB # 55907)
Email: tom@akimlawfirm.com
Anastopoulo Law Firm

OZ /\ML SUCEL

Charleston, SC 29403

(843) 614-8888

ATTORNEYS FOR PLAINTIFF

Case 7:21-cv-00039-BO Document 1-2 Filed 03/05/21 Page 17 of 17
